internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-129567-01 date date taxpayer corp t individuals a b cpa firm tax_year sec_1 x elections y annual certifications year x dear legend this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1 g i numbering x elections and the annual certification described in sec_1 g vi b numbering y annual certifications for the entities and tax years listed on exhibit a which is attached to and is part of this ruling letter additional information was submitted in a letter dated date and date the information submitted for consideration is substantially as set forth below the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-129567-01 in tax_year taxpayer acquired corp t in a transaction intended to qualify as a tax- free reorganization within the meaning of sec_368 during tax_year sec_1 through individual a was the assistant vice president of corp t and had primary responsibility for corp t’s compliance with applicable u s federal_income_tax laws for each of corp t’s international investments this responsibility included ensuring that all elections and certifications were timely and properly made individual b is a partner in cpa firm and is responsible for preparing clients’ income_tax returns and in assisting clients on a wide range of tax matters corp t engaged cpa firm to prepare the consolidated corporate_income_tax return of corp t for tax_year sec_2 through including the review of corp t’s elections and disclosures in late august of year x which was after tax_year during the course of gathering information for the preparation of a request for a closing_agreement taxpayer discovered that while corp t had made certifications on the current_year dual consolidated losses for tax_year sec_1 through corp t had inadvertently failed to list and make annual certifications for prior year dual consolidated losses for tax_year sec_2 through the affidavits of individuals a and b and the facts submitted detail the circumstances surrounding the failure_to_file the election agreements and the annual certifications for the entities and tax years listed on exhibit a the irs has not discovered the failure to make the elections and annual certifications sec_301 -1 b defines the term election to include an application_for relief in respect of tax but does not include an application_for an extension of time for filing a return under sec_6081 and a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file an agreement and sec_1_1503-2 fixes the time to file an annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 in re plr-129567-01 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1 g i numbering x agreements and the annual certification described in sec_1 g vi b numbering y annual certifications for the entities and tax years listed on exhibit a which is attached to and is part of this ruling letter as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications nothing in this ruling letter is to be construed as confirming the accuracy of the information you have furnished and this is specifically the case regarding the information listed on exhibit a as previously stated verification of that information may be required as part of the audit process this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international attachment exhibit a in re plr-129567-01 name of dual resident corporations ein taxable_year required g elections required annual certifications in re plr-129567-01 name of dual resident corporations taxable_year required g elections required annual certifications ein in re plr-129567-01 name of dual resident corporations taxable_year required g elections required annual certifications ein taxable_year required g elections required annual certifications ein in re plr-129567-01 name of dual resident corporations totals
